Citation Nr: 0432516	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes mellitus 
(DM), currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1970 to July 1974.

This appeal arises from a January 1995 rating action that 
denied a rating in excess of 60 percent for DM.  A Notice of 
Disagreement was received in May 1995, and a Statement of the 
Case (SOC) was issued in June 1995.  A Substantive Appeal was 
received in August 1995.  Supplemental SOCs (SSOCs) were 
issued in December 1998, August 2000, and May 2002.

By decision of October 2003, the Board denied a rating in 
excess of 60 percent for DM.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2004, counsel for the appellant and 
the VA Secretary filed a Joint Motion for Remand; later that 
month, the Court issued an Order granting the Joint Motion, 
vacating the Board's October 2003 decision and remanding the 
matter to the Board for proceedings consistent with the Joint 
Motion.
 
For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

In the Joint Motion, the parties noted that the medical 
evidence demonstrated that the appellant had other, 
unaddressed complications from his service-connected DM, 
namely, nephropathy, peripheral neuropathy other than in the 
feet, and psychiatric manifestations described as 
unawareness.  As the matter of whether the veteran is 
entitled to separate ratings for separate disabilities as 
complications of his DM has not previously been adjudicated, 
the Board finds that, to avoid any prejudice to the veteran 
(see Bernard v. Brown, 4 Vet. App.  384 (1995), a remand for 
RO consideration of this matter in connection with the claim 
for increase, in the first instance, is warranted.  The Board 
also finds that further development of the claim is 
warranted.  Specifically, the RO should arrange for the 
veteran to undergo VA examination(s) to obtain findings more 
responsive to the criteria for rating diabetes mellitus, as 
well as to obtain information as to the precise nature, and 
severity, of any current complications of the veteran's DM, 
to include nephropathy, peripheral neuropathy other than in 
the feet, and psychiatric manifestations.  This information 
would be helpful in resolving the claim on appeal, consistent 
with points raised in the Joint Motion.  See 38 U.S.C.A. 
§ 5103A.

The veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, shall result 
in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran fails to  report for any scheduled examination(s), 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain all outstanding medical 
records of his continuing treatment for DM and any  
associated medical complications (to include nephropathy, 
peripheral neuropathy other than in the feet, and psychiatric 
manifestations) at the Lebanon, Pennsylvania VA Medical 
Center (VAMC).  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the Board 
finds that the RO should obtain and associate with the claims 
file all outstanding pertinent records of evaluation and/or 
treatment of the veteran Lebanon VAMC from 2000 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2004)with respect to requesting records 
from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  The RO 
should specifically request that the veteran provide 
authorization it to enable it to obtain all outstanding 
records of treatment from Robert Gabbay, M.D., Ph. D.

The action identified above is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A. (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Lebanon 
VAMC copies of all records of treatment 
and/or evaluation of the veteran's DM 
(and any associated nephrological, 
neurological, psychiatric, or 
ophthalmologic complications of DM) from 
2000 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran to provide information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to DM and its associated medical 
complications that are not currently of 
record.  The RO should specifically 
request the veteran's authorization to 
enable it to obtain all records of his 
treatment from June 2000 to the present 
time by Robert Gabbay, M.D., Ph. D., 
PennState Geisinger Health System, 
Department of Medicine, Division of 
Endocrinology, Diabetes, & Metabolism, 
H044, Milton S. Hershey Medical Center, 
500 University Drive, P. O. Box 850, 
Hershey, Pennsylvania 17033-0850.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and to explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records are not obtained, the RO should 
notify the appellant and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  After all available records and/or 
responses have  been associated with the 
claims file, the RO should arrange for 
the veteran to appropriate undergo VA 
examination(s) to obtain information as 
to the severity of his DM and all 
associated medical complications.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination 
report(s) should include discussion of 
his documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.
    
The examining physician(s) should 
identify all clinical findings and 
manifestations of the veteran's DM.  The 
physician should specifically identify, 
and provide clinical findings with 
respect to, any and all current 
complications of DM, to include 
nephropathy; impairment of central visual 
acuity; peripheral neuropathy, other than 
in the feet, with definite sensory or 
motor impairment; and psychiatric 
manifestations, described as unawareness.  
For each identified complication of DM, 
the physician(s) should offer opinion as 
to whether the complication is merely a 
manifestation of DM, or whether the 
complication constitutes a separate and 
distinct disability capable of being 
separately evaluated.

Specifically as regards the veteran's DM, 
a  physician should render specific 
findings as to whether the veteran's DM 
requires  more than 1 daily injection of 
insulin;  a restricted diet; and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities).  The physician should also 
comment as to whether the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions that require either (a) 
hospitalization (and if so, specify the 
number of required hospitalizations per 
year); or (b) visits to a diabetic care 
provider (and, so, specify the number of 
visits per month).  The physician should 
comment as to whether the veteran's DM 
causes progressive loss of weight and 
strength, and complications that are 
either (a) severe, or (b) mild (such as 
pruritis ani, mild vascular deficiencies, 
or beginning diabetic ocular 
disturbances).  Based on all clinical 
findings, the the examiner should provide 
an assessment as to whether the veteran's 
DM, overall, is best characterized as  
(a) severe, or (b) pronounced and 
uncontrolled. 

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  
Otherwise, the RO should rate the DM 
under the criteria of 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 as in effect 
both prior to, and on and after, June 6, 
1996; and address whether a separate 
rating, under another diagnostic code, is 
assignable for each additional disability 
found to be a complication of DM.  

8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him and his 
attorney an appropriate SSOC that 
includes citation to all legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).
    


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


